Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim limitations 1-5 and 7-8 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder “unit” that is coupled with functional language “configured to” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 recite the limitations “a container selection unit”, “a loading location determination unit”, “an empty space information acquisition unit”, etc. invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “The control unit 2 functionally includes a container selection unit 11, an empty space information acquisition unit 12, a collection and delivery route information acquisition unit 13, a collection place information acquisition unit 14, a delivery destination information acquisition unit 15, a loading location determination unit 16, and an output unit 17” (para 0020); “the container selection unit 11 selects a container”, “the empty space information acquisition unit 12 acquires empty space of the cargo bed”, etc.  However, there is no disclosure of any particular structure to perform the function associated with the limitations i.e., selecting a container, acquiring empty space, etc. As would be recognized by those ordinary skill in the art, these steps require hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how i.e., a container being selected, a loading location being determined. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 6 and 8 are rejected based on dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al (KR 20160134977).
As per claim 1, Hoon teaches a loading support system comprising:
a container selection unit configured to select a container, which is suitable for a shape of a load to be loaded on a cargo bed of a collection and delivery vehicle, from a plurality of standardized containers having different shapes (Description: The cargo may be loaded directly in the cargo compartment 140 but may be loaded in the cargo compartment 140 in a standardized container called a loading compartment 300. The operation management server 110 also selects an appropriate loading box 300 according to the size, weight, and shape of the load and relocates the load to the loading box 300 when the loading box 300 is used); and
a loading location determination unit configured to determine a loading location of the container, which is selected by the container selection unit, in the cargo bed (abstract: determining the position of the cargo in the cargo area by the cargo information).

As per claim 2, Hoon teaches comprising an empty space information acquisition unit configured to acquire empty space information which is information about an empty space of the cargo bed (Description: The loading unit 250 may include a sensor for detecting where the cargo or the loading box 300 is loaded on the shelf. It is possible to determine whether the cargo or the loading box 300 is accurately loaded at each position of the loading unit 250 and also to grasp the empty space of the loading unit 250 by the sensors so that the operation management server 110 can be utilized for proper placement), wherein the loading location determination unit determines the loading location of the container, which is selected by the container selection unit, in the cargo bed from the empty space indicated by the empty space information (abstract: determining the position of the cargo in the cargo area by the cargo information, and instructing the cargo area controller to load the cargo in the position in accordance with the determination of operational management server).

As per claim 3, Hoon teaches further comprising a collection and delivery route information acquisition unit configured to acquire collection and delivery route information which is information about a collection and delivery route of the collection and delivery vehicle, wherein the loading location determination unit determines the loading location of the container, which is selected by the container selection unit, in the collection and delivery vehicle based on the collection and delivery route information (Claims: The information of the cargo includes destination information, Wherein the determining step comprises determining the loading position according to the destination of the cargo; Description: The operation management server 110 including the algorithm for the arrangement of the cargo basically uses the destination information. For example, the most distant cargo, which is the farthest from the destination, is located farthest from the entrance of the cargo bay 140 for rapid ascending and descending). 

	As per claim 4, Hoon teaches acquiring collection place information which is information about a collection location of the load (Description: After the operation management server 110 has determined the position of the cargoes by the load placement algorithm, the operation management server 110 actually transmits the load position to the cargo hold controller 120 via the communication network in order to place the cargoes in the loading unit 250 (S560)).

	As per claim 5, Hoon teaches acquiring delivery destination information which is information about a delivery destination of the load (Description: For example, in addition to identifying the type and destination of a cargo by using a barcode, an RFID, or an OCR device, if a camera is used to determine the size or shape of the cargo or the weight of the cargo is determined using the balance, Can be utilized to place cargo).

As per claim 7, Hoon teaches outputting the loading location determined by the loading location determination unit (Description: After the operation management server 110 has determined the position of the cargoes by the load placement algorithm, the operation management server 110 actually transmits (outputs) the load position to the cargo hold controller 120 via the communication network in order to place the cargoes in the loading unit 250 (S560)).

As per claim 8, Hoon teaches including a sensor for detecting where the loading box is loaded in the loading area (Description: The loading unit 250 may include a sensor for detecting where the cargo or the loading box 300 is loaded on the shelf. It is possible to determine whether the cargo or the loading box 300 is accurately loaded at each position of the loading unit 250 and also to grasp (capture) the empty space of the loading unit 250 by the sensors so that the operation management server 110 can be utilized for proper placement. The cargo hold controller 120 determines whether the cargo or the loading box 300 is loaded at a designated position of the loading section 250 by the sensor and sends (outputs) it to the operation management server 110). Since Hoon teaches detecting (or capturing) the location where the loading box is loaded and empty space of the loading area and sending (or outputting) the image to the server, Hoon obviously encompasses teaching displaying an image representing the cargo bed by superimposing an image indicating the loading location as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al (KR 20160134977) in view of Takaya (WO 2017191695).
As per claim 6, Hoon does not explicitly teach wherein the plurality of standardized containers are rectangular parallelepiped containers each having a length, a width, or a height that is an integral multiple with respect to a smallest container. However, Takaya teaches rectangular parallelepiped containers each having a length, a width, or a height that is an integral multiple with respect to a smallest container (Description: In the example shown in FIG. 29A, the delivery box 300 according to the second embodiment is formed in a rectangular parallelepiped. The delivery box 300 according to the second embodiment has a length of one side along the front-rear direction of the carriage 100 that is twice that of the delivery box 300 according to the first embodiment). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoon with those of Takaya in order to optimally arrange and manage loading containers in the cargo space of the delivery vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456